LEVINE, Justice,
concurring specially.
While I agree with most of what is said in the majority opinion, I write specially to anticipate the case in which a loving, able family member or members does serve as a de facto parent until the juvenile parent, also a loving, able child, becomes qualified by age and experience to assume the responsibilities of parenthood on his or her own. See Patzer v. Glaser, 396 N.W.2d 740 (N.D.1986); see also Patzer v. Glaser, 368 N.W.2d 561 (N.D.1985) (Levine, J., and Meschke, J., dissenting). I do not read the majority opinion to preclude such an outcome and so I concur in the opinion.